Opinion filed June 25, 2009




                                          In The


   Eleventh Court of Appeals
                                        ___________

                                    No. 11-09-00151-CV
                                        __________

                           DANIEL RAY DECKER, Appellant

                                             V.

                                MARVIN CURRY, Appellee


                               On Appeal from the County Court

                                     Erath County, Texas

                                Trial Court Cause No. CV06301


                              MEMORANDUM OPINION
       The trial court granted Marvin Curry’s no-evidence motion for summary judgment and
entered a judgment that Daniel Ray Decker take nothing. The trial court signed the judgment on
September 19, 2008. Decker filed a motion for new trial on October 16, 2008. Decker filed his
pro se notice of appeal on April 1, 2009, 194 days after the date the judgment was signed. We
dismiss for want of jurisdiction.
        When the clerk’s record was filed in this court, the clerk wrote the parties advising them that
it appeared that an appeal had not been timely perfected and directing Decker to respond showing
grounds for continuing this appeal. Decker has filed in this court a motion to continue his appeal.
        In his motion, Decker contends that he did not have notice of the September 19, 2008
judgment; that, prior to the entry of the judgment, he filed a “Writ of Error stating the facts”; that he
filed a motion for new trial on or about October 10, 2008, even though he had no notice of the
judgment; that he has had to file a bill of review to prove that he did not receive a copy of the
judgment; and that he feels that he did not get a fair trial due to his incarceration. Decker has not
established that he has invoked the jurisdiction of this court.
        Decker has not complied with TEX . R. CIV . P. 306a to establish that he did not receive notice
of the judgment. Decker timely filed a motion for new trial. Pursuant to TEX . R. APP . P. 26.1, the
notice of appeal was due to be filed within ninety days of the September 19, 2008 judgment. Decker
did not comply with TEX . R. APP . P. 26.3 or with the requirements of Verburgt v. Dorner, 959
S.W.2d 615 (Tex. 1997), to extend the time for perfecting the appeal. Likewise, Decker has not
complied with TEX . R. APP . P. 30 to properly file a restricted appeal (formerly called a writ of error).
Further, Decker has not properly filed a bill of review. Ross v. Nat’l Ctr. for Employment of the
Disabled, 197 S.W.3d 795 (Tex. 2006). Therefore, Decker’s motion is overruled.
        The appeal is dismissed for want of jurisdiction.


                                                         PER CURIAM
June 25, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                    2